Citation Nr: 9928740	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  98-04 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1963 
to August 1966.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of June 
1996, by the Wilmington, Delaware Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for PTSD.  


REMAND

The Board notes that the applicable laws provide that 
appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of mailing of the result of the 
initial review or determination.  A substantive appeal must 
be filed within 60 days from the date the RO mails the 
statement of the case to the appellant or within the 
remainder of the one-year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(a), (b) (1998).  

In the veteran's case, it appears that the RO did not address 
the question of whether or not the veteran had filed a timely 
substantive appeal as to his claim of entitlement to service 
connection for PTSD.  In this regard, the Board notes that a 
rating decision was issued by the RO, denying the claim for 
PTSD, in June 1996.  The veteran was notified of the decision 
as well as his procedural and appellate rights by letter 
dated July 18, 1996.  A notice of disagreement was received 
from the veteran in July 1997.  A statement of the case was 
mailed to the veteran on August 14, 1997.  To the extent that 
the one-year period from the date of the notification of the 
determination had passed, the veteran had 60 days from the 
August 1997 statement of the case to submit a substantive 
appeal.  However, the veteran's substantive appeal was 
received in March 1998.   

In light of the foregoing, the Board finds that further 
development is in order prior to appellate disposition of 
this case.  Accordingly, the Board hereby REMANDS this case 
to the RO for the following action:

The RO should determine whether a timely 
substantive appeal was received as to the 
veteran's claim of entitlement to service 
connection for PTSD.  See 38 C.F.R. 
§§ 20.200, 20.302, 20.303 (1998).  If 
that issue is not resolved in favor of 
the veteran he should be furnished his 
appellate rights.  If it is found that a 
timely appeal was furnished, the RO 
should issue a supplemental statement of 
the case on the question of timeliness.  
This supplemental statement of the case 
should include a recitation of all 
applicable laws and regulation, and the 
veteran should be advised that the Board 
may find that the substantive appeal was 
not timely.  

No action is required of the veteran until he receives 
further notice. By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



